--------------------------------------------------------------------------------



 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT 

EMPLOYMENT AGREEMENT (this “Agreement”), by and between TherapeuticsMD, Inc., a
Nevada corporation (the “Company”), and Mitchell Krassan (“Executive”) is
entered into and effective as of the 17th day of December, 2015 (the “Effective
Date”).

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, pursuant to the terms and conditions set forth in this
Agreement.

 NOW, THEREFORE, in consideration of the premises and of the mutual covenants
set forth in this Agreement, the parties hereto agree as follows:

1. Employment and Duties.

(a) Employment and Term. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve the Company, in accordance with the terms and
conditions set forth herein, for a period of one (1) year, commencing as of the
Effective Date (such one (1) year period, as it may be extended pursuant to this
Section 1(a), the “Term”), unless sooner terminated pursuant to Section 3
hereof. Commencing on the second anniversary of the Effective Date, and each
anniversary thereafter, the Term shall automatically be extended for one (1)
additional year, unless at least ninety (90) days prior to such anniversary, the
Company or Executive shall have given notice in accordance with Section 7 that
it or he does not wish to extend the Term.

(b) Duties of Executive. Executive shall serve as Chief Strategy and Performance
Officer of the Company, shall diligently perform all services as may be
reasonably assigned to him by the Company’s Board of Directors (the “Board”),
the Company’s Chief Executive Officer (the “CEO”), or the Company’s President,
the Company’s Chief Financial Officer (the “CFO”) or their respective designees,
and shall exercise such power and authority as may from time to time be
delegated to him by the Board, the CEO, the President, or the CFO. During his
employment, Executive shall devote his time, energy, and ability to the business
and interests of the Company, shall be physically present at the Company’s
offices in Boca Raton, Florida during normal business hours each week (other
than permitted periods of working remotely, PTO and on appropriate business
travel for the benefit of the Company or upon the prior approval of the CEO or
the President), and shall not, without the Company’s prior written consent, be
engaged in any other business activity pursued for gain, profit, or other
pecuniary advantage if such activity interferes in any material respect with
Executive’s duties and responsibilities hereunder. In his capacity as the Chief
Strategy and Performance Officer of the Company, Executive shall do and perform
all services, acts, or things necessary or advisable to manage and conduct the
business of the Company, subject to the policies and procedures set by the
Company, including, but not limited to developing and overseeing the operations
and work flow of VitaCare Prescription Services, including supply chain,
warehousing, and pick, pack and fill for all products; establishing, monitoring
and maintaining relationships with pharmacy benefit managers and partner
pharmacies; developing methodology and compliance for pharmacy related services;
conducting and overseeing special business projects; overseeing the Company’s
health and other benefit plans; managing the Company’s insurance coverage
program. It shall not be a violation of this Section 1(b) for Executive, and
Executive shall be permitted, to (i) perform the role of overseeing personal and
familial investments pertaining to his responsibilities as manager/trustee of
family limited partnerships, including serving on boards/steering committees of
such limited partnerships, (ii) serve on any one (1) civic or charitable board;
(iii) deliver lectures, fulfill speaking engagements, or teach at public or
not-for-profit educational institutions; (iv) subject to any applicable Company
policies, make personal investments in such form or manner as will neither
require Executive’s services in the operation or affairs of the companies or
enterprises in which such investments are made nor subject Executive to any
conflict of interest with respect to Executive’s duties to the Company; and (v)
serve, with the written approval of the Board, as a director of one or more
public corporations, in each case so long as any such activities do not
significantly interfere with the performance of Executive’s responsibilities
under this Agreement. 

1

 



(c) Policies. Executive shall faithfully adhere to, execute, and fulfill all
lawful policies established by the Company as are communicated to him by the
Company.

(d) Place of Performance. In connection with his employment by the Company,
Executive shall be based at the Company’s principal executive offices in Boca
Raton, Florida.

2. Compensation. For all services rendered by Executive, the Company shall
compensate Executive as follows:

(a) Base Salary. Effective on the Effective Date, the base salary (“Base
Salary”) payable to Executive shall be three hundred thousand dollars ($300,000)
per year, payable on a regular basis in accordance with the Company’s standard
payroll procedures, but not less than monthly. After the completion of the
second year of the Term, the Board or a committee of the Board shall review
Executive’s performance on at least an annual basis and may make increases to
such Base Salary if, in its sole discretion, any such increase is warranted. The
Board may reduce the Base Salary without Executive’s consent only if such
reduction applies in the same or greater percentage to all other executives of
the Company at the Vice President level and above. 

(b) Cash Bonus. Executive shall be entitled to participate in the Company’s
annual short-term incentive compensation program, as such program may exist from
time to time, at a level commensurate with that being offered to other
executives of the Company at the Vice President level and above. For the
calendar year ending on December 31, 2015, Executive shall be eligible for a
cash bonus under the Company’s annual short-term incentive compensation program
on terms previously approved by the Board. For calendar years beginning on or
after January 1, 2016, the percentage of Base Salary targeted as annual, cash,
short-term incentive compensation for each calendar year during the Term shall
be fifty percent (50%) of Base Salary (the “Targeted Annual Bonus Award”).
Executive acknowledges that the amount of annual short-term incentive
compensation, if any, to be awarded shall be at the sole, good faith discretion
of the Board or a committee of the Board, may be less or more than the Targeted
Annual Bonus Award, and will be based on a number of factors determined by the
Board or a committee of the Board for each calendar year, including the
Company’s performance in connection with, among other factors, the clinical
program, regulatory filings, commercialization and/or sales, and Executive’s
individual performance. Except as set forth in Section 3(b)(ii), Executive must
be employed by the Company on the date on which short-term incentive
compensation is paid in order to receive such short-term incentive compensation.

2

 



(c) Stock Options. As soon as practicable following the Effective Date, the
Company shall grant to Executive, pursuant to the Company’s Amended and Restated
2012 Stock Incentive Plan, as the same may be amended from time to time (the
“Plan”), stock options to purchase 150,000 shares of the Company’s common stock.
The stock options shall be subject to the terms and conditions set forth in the
Plan and in the stock option agreement to be executed by the Company and
Executive and will vest monthly in one-twelfth (1/12) increments for a period of
twelve (12) months beginning on the one (1) month anniversary of the date of
grant. Additional options or other equity compensation may be granted at the
Board’s discretion. All stock options or other equity compensation granted to
Executive during the Term under the Plan shall vest upon a change in control as
described and defined in Section 9 of the Plan.

(d) Executive Perquisites, Benefits, and Other Compensation. Executive shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:

(i) Insurance Coverage. During the Term, and as otherwise provided within the
provisions of each of the respective plans, the Company shall make available to
Executive all employee benefits to which other executives of the Company are
entitled to receive, subject to the eligibility requirements and other
provisions of such arrangements as applicable to executives of the Company
generally. Such benefits shall include, but shall not be limited to,
comprehensive health and major medical insurance, dental and life insurance, and
short-term and long-term disability. 

(ii) Reimbursement for Expenses. Reimbursement for business travel and other
out-of-pocket expenses reasonably incurred by Executive in the performance of
Executive’s services under this Agreement, including, but not limited to,
industry appropriate seminars and subscriptions and applicable licensing and
continuing education expenses. All reimbursable expenses shall be appropriately
documented in reasonable detail by Executive upon submission of any request for
reimbursement and shall be in a format and manner consistent with the Company’s
expense reporting policy.

(iii) Paid Time Off. Executive shall be eligible to accrue a maximum of twenty
(20) days of paid time off (“PTO”) each calendar year of the Term. Executive
shall accrue this PTO at the rate of 6.154 hours per bi-weekly period. The
maximum amount of accrued PTO during any year of the Term is one hundred sixty
(160) hours. Upon reaching this maximum, Executive shall cease to accrue PTO
until this limit is reduced below the one hundred sixty (160) hours threshold.

(iv) Other Executive Perquisites. The Company shall provide Executive with other
executive perquisites as may be made available to or deemed appropriate for
Executive by the Board or a committee of the Board and participation in all
other Company-wide employee benefits as are available to the Company’s
executives from time to time, including any plans, programs, or arrangements
relating to retirement, deferred compensation, profit sharing, 401(k), and
employee stock ownership.

(v) Working Facilities. During the Term, the Company shall furnish Executive
with an office, staffing and administrative support and such other facilities
and services suitable to Executive’s position with the Company and adequate for
the performance of his duties hereunder, which will be reviewed and provided
based on the Company’s needs.

3

 



3. Term of Employment.

(a) Termination Under Certain Circumstances.

(i) Death. Executive’s employment and the Term shall be automatically
terminated, without notice, effective upon the date of Executive’s death.

(ii) Disability. If, as a result of incapacity due to physical or mental illness
or injury, Executive shall have been absent from Executive’s full-time duties
hereunder for six (6) consecutive months, then thirty (30) days after giving
written notice to Executive (which notice may occur before or after the end of
such six (6) month period, but which shall not be effective earlier than the
last day of such six (6) month period), the Company may terminate Executive’s
employment and the Term, provided Executive is unable to resume Executive’s
full-time duties at the conclusion of such notice period. Before such
termination, the Company shall engage in an interactive process to determine if
Executive can perform the essential functions of the job with accommodation.

 (iii) Termination by the Company for Good Cause. The Company may terminate
Executive’s employment and the Term upon ten (10) days prior written notice to
Executive for “Good Cause,” which shall mean any one or more of the following:
(A) Executive’s material breach of this Agreement (continuing for thirty (30)
days after receipt of written notice of need to cure, if, in the Company’s
determination, such breach is curable); (B) Executive’s negligence in the
performance or intentional nonperformance (continuing for thirty (30) days after
receipt of written notice of need to cure, if, in the Company’s determination,
such breach is curable) of any of Executive’s material duties and
responsibilities; (C) Executive’s willful dishonesty, fraud, or misconduct with
respect to the business or affairs of the Company; (D) Executive’s indictment
for, conviction of, or guilty or nolo contendre plea to a felony crime involving
dishonesty or moral turpitude whether or not relating to the Company; (E) a
confirmed positive illegal drug test result; or (F) a material sanction is
imposed on Executive by any applicable professional organization or professional
governing body.

 (iv) Termination by the Company Without Good Cause. The Company may terminate
Executive’s employment and the Term at any time without Good Cause.

 (v) Termination by Executive Without Good Reason. Executive, at his option and
upon written notice to the Company, may terminate Executive’s employment and the
Term without Good Reason (as defined below) at any time, effective on the date
of that notice.

4

 



 (vi) Termination by Executive With Good Reason. At any time during the Term,
Executive may terminate his employment and the Term for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean (A) the assignment to
Executive of material duties inconsistent with Executive’s position as the Chief
Strategy and Performance Officer (including status, office, titles and reporting
requirements), or any other action by the Company that results in a material
diminution in such position, excluding for this purpose any action not taken in
bad faith and that is remedied by the Company promptly after receipt of a Notice
of Termination for Good Reason (as defined below) thereof given by Executive (B)
the Company requiring Executive to be based at any office or location other than
in Palm Beach County, Florida, or within thirty five (35) miles of such
location, or such other location as mutually agreed to by the Company and
Executive, except for travel reasonably required in the performance of
Executive’s responsibilities; or (C) any material failure by the Company to
comply with any of the provisions of this Agreement, other than a failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of a Notice of Termination for Good Reason given thereof by Executive. A
termination of employment by Executive for Good Reason shall be effected by
Executive’s giving the Board written notice (“Notice of Termination for Good
Reason”) of the termination, setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which Executive relies, within ninety (90)
days of the initial existence of one of the conditions constituting Good Reason.
A termination of employment by Executive for Good Reason shall be effective on
the thirty-first (31st) day following the date when the Notice of Termination
for Good Reason is given to the Company; provided that such a termination of
employment shall not become effective if the Company shall have substantially
corrected the circumstance giving rise to the Notice of Termination for Good
Reason within thirty (30) days after the Company’s receipt of such Notice of
Termination for Good Reason.

(b) Result of Termination.

(i) Except as otherwise set forth in this Agreement, in the event of the
termination of Executive’s employment and the Term pursuant to Sections 3(a)(i)
(“Death”), 3(a)(ii) (“Disability”), 3(a)(iii) (“Termination by the Company for
Good Cause”), or 3(a)(v) (“Termination by Executive Without Good Reason”) above,
Executive shall receive no further compensation under this Agreement other than
the payment of Base Salary as shall have accrued and remained unpaid as of the
date of termination and accrued but unused PTO.

(ii) In the event of the termination of Executive’s employment and the Term
pursuant to Sections 3(a)(iv) (“Termination by the Company Without Good Cause”)
or 3(a)(vi) (“Termination by Executive With Good Reason”) above, (i) Executive
shall, for a period of twelve (12) months following the effective date of such
termination, continue to receive his then current annual Base Salary, as
provided in Section 2(a), (ii) Executive shall receive any and all Targeted
Annual Bonus Awards that would be due and payable during the twelve (12) month
period following the effective date of such termination absent such termination
of employment, as provided in Section 2(b) under the terms of the Company’s
annual short-term incentive program, which shall be paid to Executive when paid
to other similarly situated executives of the Company, (iii) Executive shall
receive a continuation of the insurance benefits for Executive and his immediate
family as applicable, in effect at termination, for twelve (12) months after the
effective date of such termination (or if continuation under the Company’s then
current plans is not allowed, then provision at the Company’s expense for
substantially similar welfare benefits from one or more third party providers)
at the same premium cost to Executive which was paid by Executive at the time
such benefits were provided during the Term or, if such premiums should change
during such twelve (12) month period, at premium costs available and relevant to
similarly situated executives of the Company, (iv) all unvested equity
compensation granted after the date hereof and held by Executive in his capacity
as an employee of the Company on the effective date of the termination shall
vest as of the effective date of such termination and (v) Executive shall
receive payment for accrued but unused PTO.

5

 



(c) Release. Notwithstanding any other provision in this Agreement to the
contrary, as a condition precedent to receiving any post-termination payments or
benefits identified in Section 3(b)(ii) of this Agreement, Executive agrees to
execute (and not revoke) a full and complete release of all claims against the
Company and its affiliates, in form and substance reasonably acceptable to the
Company (the “Release”). If Executive fails to execute and deliver the Release,
or revokes the Release, within twenty-one (21) days following the date of
termination, or breaches any term of this Agreement or any other agreement
between Executive and the Company while receiving such post-termination payments
or benefits, Executive agrees that he shall not be entitled to receive any such
post-termination payments. For purposes of this Agreement, the Release shall be
deemed to have been executed by Executive if it is signed by his legal
representative in the case of legal incompetence or on behalf of Executive’s
estate in the case of his death.

(d) Section 409A. Any payments made by the Company pursuant to Section 3(b)(ii)
(except for Targeted Annual Bonus Awards, which shall be paid to Executive when
paid to other similarly situated executives of the Company) shall be paid on a
monthly basis beginning on the first payroll date following Executive’s
“separation from service” within the meaning of Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), and not in a lump
sum and shall be treated as a series of separate payments for purposes of
Section 409A. Executive shall receive no additional compensation following any
termination except as provided herein. In the event of any termination,
Executive shall resign all positions with the Company and its subsidiaries. If
Executive is a “specified employee” within the meaning of Section 409A, then
payments identified in Section 3(b)(ii) of this Agreement shall not commence
until six (6) months following “separation from service” within the meaning of
Section 409A to the extent necessary to avoid the imposition of the additional
twenty percent (20%) tax under Section 409A (and in the case of installment
payments, the first payment shall include all installment payments required by
this subsection that otherwise would have been made during such six-month
period). If the payments described in Section 3(b)(ii) must be delayed for six
(6) months pursuant to the preceding sentence, Executive shall not be entitled
to additional compensation to compensate for such delay period. Upon the date
such payment would otherwise commence, the Company shall reimburse Executive for
such payments, to the extent that such payments otherwise would have been paid
by the Company had such payments commenced upon Executive’s “separation from
service” within the meaning of Section 409A. Any remaining payments shall be
provided by the Company in accordance with the schedule and procedures specified
herein. This Agreement is intended to satisfy the requirements of Section 409A
with respect to amounts subject thereto, and shall be interpreted and construed
consistent with such intent. Any reimbursements by the Company to Executive of
any eligible expenses under this Agreement that are not excludable from
Executive’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the last day of the taxable year
of Executive following the year in which the expense was incurred. The amount of
any Taxable Reimbursements, and the value of any in-kind benefits to be provided
to Executive, during any taxable year of Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of Executive. The right to Taxable Reimbursement, or in-kind
benefits, shall not be subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, the Company does not make any representation to
Executive that the payments or benefits provided under this Agreement are exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless Executive or any
beneficiary for any tax, additional tax, interest or penalties that Executive or
any beneficiary may incur in the event that any provision of this Agreement, or
any amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.

6

 



4. Competition and Non-Solicitation.

(a) Interests to be Protected. The parties acknowledge that Executive will
perform essential services for the Company, its employees, and its stockholders
during the term of Executive’s employment with the Company. Executive will be
exposed to, have access to, and work with, a considerable amount of confidential
information. The parties also expressly recognize and acknowledge that the
personnel of the Company have been trained by, and are valuable to, the Company
and that the Company will incur substantial recruiting and training expenses if
the Company must hire new personnel or retrain existing personnel to fill
vacancies. The parties expressly recognize that it could seriously impair the
goodwill and diminish the value of the Company’s business should Executive
compete with the Company in any manner whatsoever. The parties acknowledge that
this covenant has an extended duration; however, they agree that this covenant
is reasonable and it is necessary for the protection of the Company, its
stockholders, and employees. For these and other reasons, and the fact that
there are many other employment opportunities available to Executive if his
employment is terminated, the parties are in full and complete agreement that
the following restrictive covenants are fair and reasonable and are entered into
freely, voluntarily, and knowingly. Furthermore, each party was given the
opportunity to consult with independent legal counsel before entering into this
Agreement.

(b) Non-Competition. During the term of Executive’s employment with the Company
and for eighteen (18) months after the termination of Executive’s employment
with the Company, regardless of the reason therefor, Executive shall not
(whether directly or indirectly, as owner, principal, agent, 5% or greater
stockholder, director, officer, manager, employee, partner, participant, or in
any other capacity) engage or become financially interested in any Competitive
Business conducted within the Restricted Territory (as defined below). As used
herein, the term “Competitive Business” shall mean any business that directly or
indirectly is or may be competitive with the business of the Company, including,
but not limited to, any business in the pharmaceutical industry, and the term
“Restricted Territory” shall mean any state or other geographical area in which
the Company has demonstrated an intent to develop, commercialize, and/or
distribute products during Executive’s employment with the Company. Executive
hereby agrees that, as of the date hereof, during Executive’s employment with
the Company, the Company has demonstrated an intent to develop, commercialize,
and/or distribute products throughout the United States of America and US, CA,
Mexico, Europe, Australia, South Africa, Russia, Israel, Japan, and South
Korea. 

7

 



(c) Non-Solicitation of Employees. During the term of Executive’s employment and
for a period of twenty-four (24) months after the termination of Executive’s
employment with the Company, regardless of the reason therefor, Executive shall
not directly or indirectly, for the Company, or on behalf of, or in conjunction
with, any other person, company, partnership, corporation, governmental or other
entity, solicit for employment, seek to hire, or hire any person who is employed
by or was employed by the Company, or is or was a consultant or independent
contractor of the Company, within twenty-four (24) months of the termination of
Executive’s employment for the purpose of having any such employee, consultant
or independent contractor engage in services that are the same as or similar or
related to the services that such employee, consultant or independent contractor
provided for the Company. 

(d) Non-Solicitation of Customers. During the term of Executive’s employment and
for a period of twenty-four (24) months after the termination of Executive’s
employment with the Company, regardless of the reason therefor, Executive shall
not directly or indirectly, for the Company, or on behalf of, or in conjunction
with, any other person, company, partnership, corporation, or governmental
entity, call on, solicit, or engage in business with, any of the actual or
targeted prospective customers or clients of the Company on behalf of any person
or entity in connection with any Competitive Business, nor shall Executive make
known the names and addresses of such actual or targeted prospective customers
or clients, or any information relating in any manner to the trade or business
relationships of the Company with such customers or clients, other than in
connection with the performance of Executive’s duties under this Agreement,
and/or persuade or encourage or attempt to persuade or encourage any persons or
entities with whom the Company does business or has some business relationship
to cease doing business or to terminate its business relationship with the
Company or to engage in any Competitive Business on its own or with any
competitor of the Company. 

(e) Employee Assignment, Invention and Confidentiality Agreement. Executive
hereby reaffirms, acknowledges, and agrees that he is subject to the terms and
conditions set forth in that certain Employee Assignment, Invention and
Confidentiality Agreement (the “CDA”) previously entered into by and between the
Company and Executive and that this Agreement does not modify or amend the CDA.

 (f) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section 4 occurs, the Company shall be entitled to preliminary
and permanent injunctive relief (without being required to post bond),
reasonable attorneys’ fees, and damages and an equitable accounting of all
earnings, profits, and other benefits arising from such violation, which right
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. In the event of a violation of any provision of
Section 4(b), Section 4(c), or Section 4(d), the period for which those
provisions would remain in effect shall be extended for a period of time equal
to that period beginning when such violation commenced and ending when the
activities constituting such violation shall have been finally terminated in
good faith.

8

 



(g) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 4 or otherwise) is found by a court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 4
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part. 

5. Return of Company Property. At any time as requested by the Company, or upon
the termination of Executive’s employment with the Company for any reason,
Executive shall deliver promptly to the Company all files, lists, books,
records, manuals, memoranda, drawings, and specifications; all other written or
printed materials and computers, cell phones, and other equipment that are the
property of the Company (and any copies of them); and all other materials that
may contain confidential information relating to the business of the Company,
which Executive may then have in his possession or control, whether prepared by
Executive or not.

6. No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and Executive’s employment by
the Company and the performance of Executive’s duties hereunder will not violate
or be a breach of any agreement with a former employer, client, or any other
person or entity. Further, Executive agrees to indemnify the Company for any
claim, including, but not limited to, attorneys’ fees and expenses of
investigation, by any such third party that such third party may now have or may
hereafter come to have against the Company based upon or arising out of any
non-competition, invention, or secrecy agreement between Executive and such
third party that was in existence as of the date of this Agreement.

7. Miscellaneous.

(a) Notice. All notices, requests, demands, and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made, and received (i) if personally delivered, on the date of
delivery, (ii) if by e-mail transmission, upon receipt, (iii) if mailed United
States mail, registered or certified, return receipt requested, postage prepaid,
and addressed as provided below, upon receipt or refusal of delivery, or (iv) if
by a courier delivery service providing overnight or “next-day” delivery, upon
receipt or refusal of delivery, in each case addressed as follows:

  To the Company: TherapeuticsMD, Inc.     6800 Broken Sound Parkway NW, 3rd
Floor     Boca Raton, Florida 33487     Attention: Robert Finizio     Phone:
(561) 961-1900     E-Mail: Rob.Finizio@TherapeuticsMD.com

 

9

 



 

  With a copy, which shall not constitute notice, to:       TherapeuticsMD, Inc.
    6800 Broken Sound Parkway NW, 3rd Floor     Boca Raton, Florida 33487    
Attention: Chief Legal Office, Corporate and Compliance     Phone: (561)
961-1900     E-Mail: Andi.Drucker@TherapeuticsMD.com



 

  To Executive:                     Phone:       E-Mail:    



  

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 7 for the giving of notice.

(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.

(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the State of Florida, notwithstanding any Florida
or other conflict-of-interest provisions to the contrary. Venue for any action
arising out of this Agreement or the employment relationship shall be brought
only in courts of competent jurisdiction in or for Palm Beach County, Florida
and each party hereby irrevocably waives, to the fullest extent permitted by
law, any objection which they may now or hereafter have to the laying of venue
in such courts and submits to the jurisdiction of such courts. THE PARTIES (BY
THEIR ACCEPTANCE HEREOF) HEREBY KNOWINGLY, IRREVOCABLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY DISPUTES BASED UPON OR ARISING OUT OF THIS AGREEMENT. 

(d) Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

10

 



(e) Entire Agreement. Except as herein contained, this Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, which shall no longer have any force or effect. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing. 

(f) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(g) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the parties hereto; provided that
because the obligations of Executive hereunder involve the performance of
personal services, such obligations shall not be delegated by Executive. For
purposes of this Agreement, successors and assigns shall include, but not be
limited to, any individual, corporation, trust, partnership, or other entity
that acquires a majority of the stock or assets of the Company by sale, merger,
consolidation, liquidation, or other form of transfer. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

(i) Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

[Signature Page Follows]

11

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  THERAPEUTICSMD, INC.         By: /s/ Robert Finizio   Name: Robert Finizio  
Title: Chief Executive Officer         EXECUTIVE:         /s/ Mitchell Krassan  
Mitchell Krassan







 

[Signature Page to Employment Agreement]





--------------------------------------------------------------------------------

